737 N.W.2d 693 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jonathan Joe JONES, Defendant-Appellant.
Docket No. 132926. COA No. 271221.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the December 6, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, J., would grant leave to appeal.